Citation Nr: 0606562	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation higher 
than 10 percent for 
post-operative residuals of a right heel spur.

2.  Entitlement to an initial disability evaluation higher 
than 10 percent for 
post-operative residuals of a left heel spur.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in September 2000 after serving more than 
20 years on active duty.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the appeal in 
January 2004.  


FINDING OF FACT

Current bilateral heel spur disability is manifested by no 
more than moderate manifestations, to include some tenderness 
on the affected site; complaints of heel pain, particularly 
on prolonged activity or standing; and 2-2.5cm long, well-
healed, non-symptomatic scars on each heel, but not 
constitutional conditions such as muscular atrophy or 
disturbed circulation, or additional functional limitation 
objectively demonstrated, like limitation of motion of the 
ankles.   


CONCLUSION OF LAW

The criteria for increased or additional disability rating 
for post-operative residuals of bilateral heel spurs are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.71, Plate II, 4.71a, Diagnostic Codes 5277, 5284 
(2005), 4.118, Diagnostic Codes 7803-7805, 7819 (2002) and 
7801-7805 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

As appeal was taken from the November 2000 rating action 
granting the original service connection claim and assigning 
initial noncompensable evaluations therefor, the appeal is 
akin to that in Fenderson v. West, 12 Vet. App. 119, 126 
(2001), and separate, "staged" evaluations are permitted as 
the evidence warrants.  However, the earliest effective date 
of a compensable rating for either disability is October 1, 
2000, the day after discharge from active duty, as the 
original service connection claim was filed on the date of 
discharge.  See Statement of the Case; 38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  Thus, the Board's main focus is on 
evidence of the extent of disability from October 2000 
forward.    

Further, even though the Montgomery, Alabama, RO granted 10 
ratings each for bilateral heel spur residuals (moderate 
disability) effective October 1, 2000, in a June 2003 rating 
decision during pendency of appeal, the evaluations still 
represent less than maximum permissible benefit.  As such, 
the claim remains in controversy before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran's heel spurs, recurrent after a 1996 surgery 
performed by a private doctor, are evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2005) (foot injuries, other).  
The next higher evaluation of 20 percent would require 
evidence of moderately severe disability.  No other 
Diagnostic Code that evaluates foot disabilities (5276-5283) 
is applicable to the present case as the diagnoses and 
manifestations corresponding to those Codes are not shown, 
with the possible exception of Diagnostic Code 5277.  
Diagnostic Code 5277 permits a minimum 10 percent rating for 
bilateral weak foot, symptomatic and secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  The 
disability is evaluated based on the underlying condition, 
and a minimum 10 percent is to be assigned.       
 
The totality of the evidence does not reveal moderately 
severe disability required for a 20 percent rating (5284).  
While there is some weakness and instability (May 2003 
examination report), and as well, tenderness over the plantar 
surfaces of calcaneous bilaterally (July 2001, May 2003, and 
October 2005 examination reports), the disability is not 
manifested by muscular atrophy, or circulatory or sensory 
disturbance, as no clinical evidence documents such findings.  

On the contrary, the veteran has normal muscular functioning 
in the lower extremities.  Upon May 2000 VA examination, the 
veteran was able to squat and rise without difficulty.  Gait 
was steady, and stance was upright.  He performed heel-and-
toe rising without difficulty.  Range-of-motion of the ankles 
is addressed in the October 2005 examination report.  
Dorsiflexion was to 30 and 20 degrees (right and left); 
plantar flexion to 45 degrees bilaterally; inversion to 30 
degrees bilaterally; eversion to 30 degrees bilaterally.  As 
to the right, the examiner said the veteran has essentially 
normal subtalar motion.  The range-of-motion measurements for 
ankle dorsiflexion and plantar flexion, bilaterally, are to 
full, normal limits.  See Plate II illustrations, 38 C.F.R. 
§ 4.71 (2005).  No medical examination revealed postural or 
gait deformities due to the spurs, or neurological or 
vascular abnormality in the lower extremities.  It was 
explicitly noted in the October 2005 report that the veteran 
does not need assistive devices due to spurs, but he does use 
shoe inserts.

Considered in the evaluation of musculoskeletal disability is 
functional loss due to pain on movement of a joint, weakness, 
incoordination, or fatigability.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While there is some report of weakness and instability as 
noted above, full range of motion and lack of postural or 
gait disturbance or evidence of vascular deficit tend to 
weigh against a finding that additional functional impairment 
or limitation of motion has resulted.  In fact, the October 
2005 examination report, which is based on an examination of 
the veteran and consideration of the whole history, states 
that there is no increased limitation of motion due to 
weakness, fatigability, or incoordination.  The veteran's job 
is largely sedentary and primarily involves sitting at a desk 
and working on a computer.  

It is acknowledged that, subjectively, the veteran reported 
painful heels if he remains standing or walks for more than 
15 to 20 minutes and inability to run.  See May 2000, May 
2003, October 2005 examination reports; notice of 
disagreement; and personal statement appended to VA Form 9.  
However, functional loss due to pain must be supported by 
adequate pathology and visible behavioral evidence.  Johnston 
v. Brown, 10 Vet. App. 80, 84 (1997).  The sole mention of 
weakness and instability is in the May 2003 report, but even 
that report documents lack of exacerbated symptoms, like 
edema.  Based on this and other considerations discussed 
above, the Board does not find adequate basis for a more 
favorable evaluation consistent with DeLuca.  

The veteran's heel spur surgery residuals include 2.5 
centimeter (cm) scar on the medial aspect of each heel, 
described as "beautifully healed" but slightly tender.  May 
2003 VA medical examination report.  There are no callosities 
or other abnormality as to the skin on the surgery site.  
Similarly, the scars are described in the October 2005 
examination report as well-healed and about 2 cm long.    

The Board has considered the various skin disability rating 
criteria in 38 C.F.R. 
§ 4.118, old and new (2002, 2005), to determine whether an 
additional evaluation is warranted for scar residuals.  Such 
evaluation, if the evidence supports it, would not violate 
the rule against pyramiding.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994) (Impairments associated with a 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.).           

Of the various Diagnostic Codes in 38 C.F.R. § 4.118 (2002), 
the only Codes that could potentially apply are 7803, 7804, 
7805, and 7819.  However, the evidence does not show poorly 
nourished, ulcerated scarring (7803); the scars do not result 
in additional functional limitation (7805); and the scars are 
slightly tender, but not painful on objective demonstration 
(7804).  The scars are not described as repugnant or 
disfiguring; they are well-healed; and are small and not 
located on a typically exposed area, such as the face or neck 
(7819).  Of the new Diagnostic Codes in 38 C.F.R. § 4.118 
(2005), the only potentially applicable Codes are 7801, 7802, 
7803, 7804, 7805.  The scars are not large enough or 
described as deep, nor do they cause limitation of motion 
(7801, 7802, 7805); they are not unstable (7803) or painful 
on examination (7804).  Based on these considerations, the 
Board does not assign a separate rating for scar residuals.  
  
The Board has considered other potentially applicable 
provisions of 38 C.F.R. Part 4, including old and revised 
spine rating criteria, whether or not raised by the veteran 
and/or his representative, consistent with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It does not find other 
Codes or provisions that could be the basis of a higher 
evaluation.  In sum, the disability picture presented is that 
of moderate disability consistent with Diagnostic Code 5284. 

As the preponderance of the evidence is against higher, 
additional, or staged evaluations, the benefit-of-reasonable 
doubt rule is inapplicable.  38 C.F.R. § 4.3. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the appeal period, VA sent the veteran four letters 
(in April 2001, June 2003, March 2005, and July 2005) that, 
collectively, constituted content-complying notice.  The four 
letters informed him that, if he identifies the sources of 
evidence pertinent to the claim, then VA would assist him in 
obtaining records from such sources.  The June 2003 and March 
2005 letters told him that higher evaluation requires 
evidence that the service-connected disability has worsened.  
He also was asked to submit any evidence in his possession 
pertaining to his claim and told that the responsibility to 
substantiate the claim ultimately lies with him.  Through the 
letters, Statement of the Case (SOC), Supplemental SOC 
(SSOC), and rating decisions, he was advised of what specific 
rating criteria apply and why higher evaluations were denied.  
The SSOC cited 38 C.F.R. § 3.159, from which the fourth 
element is derived.  

The Board acknowledges that full Section 5103(a) notice was 
given during the appeal period, after the issuance of the 
unfavorable rating decision upon which this appeal is based.  
The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly declined 
to hold that a case in which no pre-AOJ decision notice was 
provided must be returned for readjudication anew as though 
no AOJ decision was issued.  The Board interprets Pelegrini 
to mean that the intent and purpose of the law are to provide 
a full Section 5103(a) notice before the initial AOJ decision 
to ensure full and fair development of the case and to 
provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted.  

Through content-complying notices, SOC, SSOC, and rating 
actions, the veteran had full notice of what proof his claim 
requires and why more favorable resolution is not warranted.  
Even after he was notified of a 60-day opportunity to further 
comment on the claim with the issuance of the SSOC, by which 
date he had full notice, no additional medical evidence was 
submitted.  He did not specifically claim that VA failed to 
comply with Section 5103(a) notice requirements, or that he 
has any evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Thus, the Board does not find 
prejudicial error as to the timing or the substantive content 
of the notice. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA clinical records and multiple VA examination 
reports appropriate to this claim.  The Board's development 
directives were completed.  The veteran has not reported 
existence of additional, missing evidence, be it in the 
custody of the government or private entities, despite notice 
he can do so.  Based on the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.     


ORDER

Increased or additional disability evaluations for post-
surgical residuals of bilateral heel spurs are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


